Citation Nr: 0124684	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned for 
service-connected bilateral pes planus is appropriate.

2.  Whether the 10 percent disability evaluation assigned for 
service-connected right heel spur is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970.

This appeal arises from a November 1998 decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant service-
connection for flat feet (bilateral pes planus), evaluated as 
0 percent disabling; and a right heel spur, evaluated as 0 
percent disabling.  

The Board remanded the appellant's claim for further 
development in a June 2000 decision.  Additional development 
was completed, and VARO granted the appellant increased 
disability ratings for both his service-connected bilateral 
pes planus and right heel spur, from 0 to 10 percent 
disabling effective February 19, 1998, in a June 2001 rating 
decision.


FINDINGS OF FACT

1.  Manifestations of the appellant's service-connected 
bilateral pes planus include objective complaints of pain 
with pronation and callosities.

2.  Manifestations of the appellant's right heel spur include 
subjective complaints of pain with minimal findings on x-ray.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected 
bilateral pes planus are no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5276 (2000).

2.  Manifestations of the appellant's service-connected right 
heel spur are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5284 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in August 
1998 and October 2000, and copies of the reports were 
associated with the file.  There does not appear to be a 
likelihood that further development would result in the 
procurement of additional pertinent evidence.

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the claim for higher evaluations for service-
connected pes planus and a right heel spur is based on the 
assignment of initial ratings for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet.App. 119 (1999).  The Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, the Board sees 
no prejudice to the appellant in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned 0 percent 
evaluations for pes planus and a right heel spur, but 
subsequently, in a June 2001 rating decision, increased the 
disability ratings from 0 to 10 percent, effective as of 
February 19, 1998.  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The schedular criteria for acquired flat feet call for a 0 
percent disability rating for mild flatfeet, symptoms are 
relieved by built-up shoe or arch supports; a 10 percent 
disability evaluation is warranted for bilateral or 
unilateral, moderate acquired flat feet, with a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet; 
a 20 percent disability evaluation for unilateral, and a 30 
percent disability evaluation for bilateral is warranted for 
severely symptomatic, acquired flat feet, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities bilaterally; a 
50 percent disability evaluation is warranted for bilateral, 
and a 30 percent disability evaluation for unilateral, 
pronounced, acquired flatfeet with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2000).

Terms such as "moderate" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2000).  It should also be noted that the use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.

The Board will first review the appellant's pertinent 
history.

Service medical records reveal that the appellant was 
referred to podiatry for the issuance of arch supports in 
April 1970.  

Post service treatment records from the appellant's private 
physician, Ernest W. Lefever, D.P.M., reveal that the 
appellant was seen in August 1995 and September 1995 for 
extensor tendinitis of the left foot.  April 1997 entries 
indicate that he was seen for complaints of a spur on his 
right heel.  Dr. Lefever observed that his heel remained 
full, swelled and painful to palpation at the plantar medial 
tubercle.  The assessment was chronic plantar fasciitis, and 
heel spur syndrome of the right heel with bursitis.  

A May 1997 letter from the appellant's private physician, 
Robert T. Brengel, D.O., indicated that the appellant had 
been seen since January 1995 following an injury and surgery 
to his left knee.  He noted that as a result of this, the 
appellant wore a rigid anti-embolism sock on his left leg and 
could not walk for prolonged periods. He also favored his 
right leg resulting in the development of a calcaneal spur in 
his right heel due to overuse, for which he had been referred 
to Dr. Lefever.  

An April 1998 statement from Dr. Brengel reported a diagnosis 
of pes planus with calcaneal exostosis for which arch support 
needed to be renewed.

A VA examination was conducted in August 1998.  The appellant 
reported that he received a Cortisone injection in both heels 
in January 1998.  He claimed that he had a heel spur on his 
right heel.  He complained of pain on standing and walking for 
long periods of time on both feet.  He indicated a history of 
Cortisone injections for spurs of both heels.  He claimed that 
pain was a constant symptom which sometimes became more 
severe, and he would put his feet up.  He denied periods of 
severe flare-up or joint pain.  He reported additional 
limitation of motion and functional impairment which was a 
result of flare-up.  He used arch supports.  There was no 
evidence of injury, other than a history of stepping on a 
bungee stick with his right foot in 1969.  He claimed that his 
shoe inserts with arch support helped his feet, but that pain 
interfered with his usual occupation and daily activities.

Physical examination revealed no functional loss in his toes.  
There was a small space in the arch of both feet suggesting 
the possibility of developing pes planus.  There did not 
appear to be any joint pain.  He stated that he had pain in 
both feet on walking and standing.  There was no objective 
evidence of painful motion, edema or instability of his feet.  
There was no evidence of callus formation of the plantar 
surface of the feet.  There were no skin or vascular changes 
found.  The appellant's posture on standing, squatting, 
supination, pronation, and rising on the toes and heels was 
within normal limits.  There was no evidence of hammertoes or 
high arches or other deformities that were actively or 
passively correctable.  A history or findings of pes planus 
was noted.  There was no pain on manipulation of his Achilles 
tendon.  There was no evidence of valgus, change of the 
forefoot and midfoot, or malalignment that would require 
correction.  There was also no hallux valgus or angulation of 
dorsiflexion at the first metatarsophalangeal joints.  X-rays 
dated in August 1998 revealed some narrowing of the 
interphalangeal joints bilaterally with an appearance 
suggesting mild degenerative changes in both feet.  There was 
a spur noted along the inferior surface of the calcaneus on 
the right with suggestion of minimal spurring along the 
posterior surface of the calcaneus on the right.  In addition 
there was a small spur noted along the inferior surface of the 
left calcaneus.  The impression was of mild degenerative 
changes of both feet, and bilateral calcaneal spurs.  The 
final diagnosis was of bilateral heel spurs, calcaneal.  

In a November 1998 rating decision, VARO granted the appellant 
entitlement to service connection for flat feet and a right 
heel spur, both evaluated as 0 percent disabling, effective 
February 19, 1998.  The appellant filed a notice of 
disagreement in January 1999.

A March 1999 treatment entry from Dr. Lefever indicated that 
he had not seen the appellant since 1997, but that the 
appellant had continued to have problems with both of his feet 
in the ankle joint areas, in the right heel, and along the 
plantar fascia on the left.  The appellant claimed that he had 
been trying to obtain orthotics through the VA.  Dr. Lefever 
observed that both feet pronated excessively at the subtalar 
joints.  The left one was much more severe than the right.  He 
had marked subtalar joint pronation.  He also had heel valgus 
on the left and abduction of the forefoot.  There was no 
keratoma formation at the plantar medially hallux secondary to 
pronation and valgus deformity of the left foot.  He had 
degenerative joint disease involving the mid tarsal joints 
bilaterally just by clinical evaluation alone.  The assessment 
was of bilateral subtalar joint pronation and pes planus; 
hyperkeratoses on the left hallux; degenerative joint disease 
of Lis Franc's joint bilaterally; plantar fasciitis on the 
left side; heel spur syndrome, chronic, recurrent on the right 
side; and valgus deformity of the left heel secondary to 
pronation.  Foot orthoses were strongly recommended.  

VA treatment records dated in March 1999 and July 1999 were 
submitted.  A March 1999 entry reported that, although it was 
his first visit with the VA, the appellant had had many 
problems with bilateral heel spurs which had been documented 
in the paperwork he carried.  He requested referral to 
podiatry for arch supports.  He did not request any other 
services.  He was able to walk, sit, stand, and ambulate 
without visible difficulties and was referred to podiatry for 
further care.  A July 1999 VA treatment entry reported that 
the appellant complained of sore feet.  He related a history 
of heel spurs and claimed that prescription orthotics really 
helped eliminate his discomfort.  The examiner observed that, 
clinically, the neurovascular status of his lower extremity 
was within normal limits.  Weight bearing showed mild 
increased pronation of the longitudinal arch, and increased 
lowering and a mild valgus positioning of the hallux.  There 
were no overall complaints of foot pain.  The assessment was 
of pronation and heel spurs.  It was reported that x-rays 
dated in August 1998 showed some mild narrowing of the 
interphalangeal joints bilaterally, mild degenerative changes 
on the inferior calcaneal spurring.  Diagnosis was of 
bilateral heel spurs.  The examiner believed it was reasonable 
to cast the appellant for prescription orthotics, with a 
follow-up for orthotic pick up and evaluation for additional 
treatment as necessary.

The Board remanded the appellant's claim for additional 
development in a June 2000 decision.

A February 2000 VA treatment entry reported that the appellant 
returned for orthotic follow up.  He claimed that the 
orthotics had really helped, but at times he still had pain in 
his feet.  He pointed to the anterior heel region, mid arch, 
left greater than right.  The examiner noted that the 
appellant had a history of heel spurs, and minimal 
degenerative changes on x-ray.  He pronated on relaxed 
calcaneal stance position, and provided a history of three 
heel spur injections having been tried in the past with some 
relief.  He had a prescription, functional orthotic, which the 
examiner believed was helping tremendously. There was mild 
pain on palpation on the central band of the plantar fascia of 
the medial calcaneal tubercle.  Mild symptoms appeared 
present, which he reported were more painful at the end of the 
day after he had been on his feet.  The assessment was of 
increased pronation; chronic heel spur syndrome, left greater 
than the right with resultant ankle and foot pain and strain.  
New x-rays were ordered.  An aggressive stretching program and 
icing was recommended.  Continued orthotics with a good boot 
were recommended.  Physical therapy and night splints were 
prescribed to assist in the stretching.  February 2000 x-rays 
were compared to the prior August 1998 study, which showed no 
alteration in the general appearance of both feet.  No gross 
alterations were noted.  The impression was of acute process 
in both feet with no change from prior studies. 

Additional VA treatment entries reveal that, in April 2000, 
the appellant was referred for physical therapy for pain in 
his heel during weight bearing activities, due to his 
bilateral flat feet and heel spur.  He was treated with ultra-
sound in May 2000.  X-rays taken in May 2000 revealed an 
inferior calcaneal spur, right greater than the left.  There 
was tenderness in the medial calcaneal tubercle region, and 
burning noted.  The appellant pronated on RCSP (right 
scapuloposterior).  He had a history of multiple injections, 
orthotics, work boots, and physical therapy which had not 
resolved his problem.  He claimed his foot would still be achy 
by the end of the day, and slightly in the morning.  
Clinically, there was mild tenderness inferiorly.  Surgery and 
another injection which was deferred, and the possibility of a 
cast was suggested.  The appellant also deferred a 
prescription for a plantar fascia night splint that he could 
try on the right, continuation of stretching, and an 
injection.  The examiner recommended surgical treatment of the 
right heel spur were the appellant to become totally tired of 
the discomfort.  

A May 2000 treatment entry from Dr. Lefever was also 
submitted.  It was noted that the appellant had obtained a 
pair of orthotics since his last visit.  The appellant 
indicated that he had been diagnosed with flat feet and had 
been receiving some ultrasound to his heels.  He stated that 
he was doing better with his heels, but in the last several 
days, he had been having intense pain at the medial right rear 
foot, which also bothered him in the morning when he first got 
out of bed and after resting.  Dr. Lefever observed that the 
appellant did not have particular pain to palpation plantarly 
or plantar medially at the heels.  He did have discomfort in 
the tarsal tunnel.  There was no sensory deficit on the feet 
medially or laterally.  There was no paresthesias.  The 
assessment was of plantar fasciitis; heel spur syndrome; 
chronic, secondary to subtalar joint pronation; and perhaps 
some mild posterior tibial tendonitis.  Dr. Lefever indicated 
that he did not want to put the appellant back on any anti-
inflammatory which was nonsteroidal, as the appellant had had 
problems with these in the past.  The appellant was then 
placed on medication and was to return if he continued to have 
problems.

A July 2000 statement from Dr. Brengel indicated that the 
appellant was seen in March 2000.  It was noted that the 
appellant had a calcaneal spur and bilateral plantar 
fasciitis, and that he responded well to Depomedial.

A VA examination was conducted in October 2000.  The appellant 
complained of painful feet, especially if he stood on his feet 
for a long time.  He claimed that sometimes the pain became 
worse on prolonged walking.  He indicated that he needed an 
arch support, and that this had been going on since the 1970s.  
Pain medications seemed to help him.  However, he felt his 
condition was getting worse.  Observation of the appellant's 
feet revealed a moderate flatfoot condition on standing.  The 
left foot was slightly more pronounced than the right.  The 
weightbearing line was along the big toe on the left side, but 
the weightbearing line was on the lateral side of the big toe 
on the right side.  Tiptoeing was possible and heel standing 
was normal.  The appellant could squat without any problem.  

Examination of his right foot revealed that there was a 
moderate flat foot, but there were no calluses.  There was no 
swelling or any deformity.  There was a small area of 
hyperkeratotic skin on the medial side of the big toe, but it 
was nontender.  On weightbearing, the projected weightbearing 
line was along the second toe.  His heel was nontender, but he 
complained of pain along the medial side of his ankle.  Power 
was satisfactory without any weakness and there was no history 
of any flare-up condition.  His toes were straight.  His 
achilles tendon was in a normal position without any bowing.  
His ankle motion was strong.  His had 15 degrees of 
dorsiflexion, 25 degrees of plantar flexion, 20 degrees of 
inversion, and 5 degrees of eversion.

Examination of his left foot revealed that there was a 
moderate flatfoot, slightly more pronounced than on the right.  
The projected weightbearing line was along the big toe.  There 
were no calluses.  There was a small hyperkeratotic skin on 
the medial side of the big toe.  Ankle motion was satisfactory 
without any complaint of pain.  Dorsiflexion was 15 degrees, 
plantar flexion was 25 degrees, inversion was 20 degrees, and 
eversion was 5 degrees.  

X-rays of both feet with weight bearing films showed moderate 
flat foot, slightly more on the left.  The diagnoses included 
subjective complaints of pain in both feet, and moderate 
flatfeet, slightly more on the left side.  

The examiner commented, after review of the claims folder, 
that there was no gross limitation of motion or functional 
capacity of his feet, especially in light of the whole-
recorded history.  There was no gross clinical manifestation 
referable to bilateral pes planus, except for some degree of 
flatfeet on both sides.  The right heel spur was almost 
negligible, small, and not symptom producing.  There was no 
evidence of weakened movement or excess fatigability or 
incoordination.  The examiner could not comment on any loss of 
motion or increase of pain during any flare-ups.  There was 
some evidence of pronation, especially in the right foot, but 
there was no accentuated pain on manipulation or use of the 
foot during the examination.  There was, however, a small 
callosity, characteristic of flat foot with pronation, on both 
sides.  There was no extreme tenderness on the plantar surface 
of the feet.  According to the appellant's statement, there 
was some improvement with orthotics.

1.  Whether the 10 percent disability evaluation assigned for 
service-connected bilateral pes planus is appropriate.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court discussed the 
history and meaning of these provisions in Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-55 (1990), stating that "[w]hen 
all of the evidence is assembled, the Secretary, or his 
designee, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

After application of the benefit of the doubt, the Board 
finds that the appellant's service-connected bilateral pes 
planus, more nearly approximates the rating criteria for a 30 
percent disability evaluation for severely symptomatic 
bilateral flat feet.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5276.

Current manifestations of the appellant's bilateral pes planus 
disability, which include objective complaints of pain, from 
which he receives some relief with the use of orthotics and 
medication, and bilateral pronation with a small callosity 
characteristic of pronation on both sides, observed on 
examination in October 2000, approximate the level of severity 
which calls for a 30 percent disability evaluation for 
severely symptomatic bilateral flat feet.  38 C.F.R. §§ 4.7, 
4.71a Diagnostic Code 5276.

The Board has considered whether factors addressed at 
38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, the clinical evidence does not reflect 
that fatigability, weakness, incoordination, or disuse atrophy 
is currently associated with the appellant's bilateral pes 
planus, and the appellant's complaints of pain have been 
compensated for in the assignment of the 30 percent disability 
evaluation under Diagnostic Code 5276.

The appellant has not had pronounced flat feet with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances from February 19, 1998 to the present warranting a 
50 percent evaluation for service-connected bilateral pes 
planus.  38 C.F.R. § 4.114 Diagnostic Code 7345 (1999), and 
Fenderson v. West, 12 Vet.App. 119 (1999).  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Whether the 10 percent disability evaluation assigned for 
service-connected right heel spur is appropriate.

After having carefully reviewed all of the medical evidence, 
the Board is of the opinion that current manifestations of the 
appellant's service-connected right heel spur are insufficient 
to warrant a 20 percent disability under Diagnostic Code 5284, 
as the appellant has not demonstrated "moderately severe" 
symptoms.  38 C.F.R. § 4.71a Diagnostic Code 5284 (2000).  In 
fact, x-rays have revealed minimal spurring and, on his most 
recent VA examination in October 2000, the examiner described 
the spur as negligible, small, and not symptom producing.  
Accordingly, the preponderance of the evidence is against a 
rating greater than the currently assigned 10 percent.  

The Board has considered whether factors addressed at 
38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 202, 205-
207 (1995).  However, the clinical evidence does not reflect 
that fatigability, weakness, incoordination, or disuse 
atrophy are currently associated with the service-connected 
disability, and the Board concludes that the resultant 
impairment has been contemplated by the 10 percent rating.  
Overall, the Board notes that the 10 percent rating for right 
heel spur adequately compensates the appellant for the degree 
of disability which is objectively shown, including that due 
to pain on use.  With consideration of the provisions of 38 
C.F.R. §§ 4.7, 4.10, 4.40 and 4.45, the Board finds that the 
appellant's symptomatology supports no more than a schedular 
rating of 10 percent for right heel spur.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5280.

In conclusion, the appellant is deserving of no more than a 
10 percent rating for his service-connected right heel spur.  
Consideration of whether the appellant is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  However, the appellant's service-
connected right heel spur is not shown to have warranted the 
assignment of more than a 10 percent rating during the entire 
course of this appeal.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

There is no exceptional or unusual disability picture to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).




ORDER

An increased rating for service-connected bilateral pes 
planus is granted, subject to the regulations for the award 
of monetary benefits.

An increased rating for service-connected right heel spur is 
denied




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


